DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description). The new title should take into account any amendments to the claims to best indicate the claimed invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a reception image display unit” and “a process execution unit” in claims 1 and 19, “an operation image display unit” in claim 2, and “a setting unit” in claims 4-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
The terminal 10 and the server 20 according to this exemplary embodiment include a central processing unit (CPU) that is a calculation unit, a memory that is a main storage unit, a magnetic disk drive (hard disk drive: HDD), a network interface, and a display mechanism including a display, a sound mechanism, an input device such as a keyboard or a mouse, and the like, respectively.
Further, the magnetic disk drive stores an OS program and an application program. Further, as the programs are read into the memory and are executed by the CPU, functions of respective functional sections in each of the terminal 10 and the server 20 according to this exemplary embodiment are realized.
Further, a program for causing the terminal 10 and the server 20 to realize a series of operations in the information processing system 1 according to this exemplary embodiment may be provided through a communication section, for example, or may be provided in a state of being stored in a variety of recording mediums (¶ 0110, Fig. 1). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kowaka et al. (US 2008/0151300; hereinafter Kowaka).

Regarding claim 1, Kowaka teaches an information processing system (image forming apparatus X; ¶¶ 0034-0050, Fig. 1) comprising: 
an image display section that includes a screen on which an image is displayed (operation/display member 2; ¶ 0039, Fig. 1); 
a reception image display unit that is able to display a plurality of reception images for respectively receiving an instruction for execution of a predetermined 
a process execution unit that executes, in a case where an operation with respect to a first reception image among the plurality of reception images is received from a user (print preview operation for displaying print preview; ¶ 0053, Fig. 2 S3), the process with respect to a second reception image that is associated with the first reception image among the plurality of reception images and is not displayed on the screen on which the first reception image is displayed (partially hidden image p2; ¶¶ 0059-0063, Fig. 3).

Regarding claim 2, Kowaka teaches the information processing system according to claim 1, further comprising: an operation image display unit that displays an operation image for receiving an operation of displaying the second reception image from the user on the screen on which the first reception image is displayed (operation button g4, ¶ 0065, Figs. 3 and 4), wherein the process execution unit executes, in a case where the operation with respect to the first reception image is performed (print preview operation for displaying print preview; ¶ 0053, Fig. 2 S3), the process with respect to the second reception image without performing an operation of the user with respect to the operation image (exit operation; ¶ 0087, Fig. 3 g6).

Regarding claim 3, Kowaka teaches the information processing system according to claim 2, wherein the process execution unit executes, in a case where the operation with respect to the first reception image is received, a process for displaying 

Regarding claim 19, Kowaka teaches an information processing system (image forming apparatus X; ¶¶ 0034-0050, Fig. 1) comprising: 
an image display section that includes a screen on which an image is displayed (operation/display member 2; ¶ 0039, Fig. 1); 
a reception image display unit that is able to display a plurality of reception images for respectively receiving an instruction for execution of a predetermined process on the screen (operation member 2a and display unit 2b; ¶ 0039, Figs. 3-6); and 
a specification unit that specifies, in a case where an operation with respect to a first reception image among the plurality of reception images is received from a user (print preview operation for displaying print preview; ¶ 0053, Fig. 2 S3), a second reception image associated with the first reception image, wherein the reception image display unit displays the second image specified by the specification unit on the screen on which the first reception image is displayed (page switching operation; ¶¶ 0080-0083, Figs. 2-4). 
 
Claim 20 recites a non-transitory computer readable medium storing a program for causing a computer that functions as an information processing apparatus (¶ 0040, Kowaka) similarly to the system of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 20.
Allowable Subject Matter
Claims 4-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4, the cited prior art either alone or in combination, fail to anticipate or render obvious, the information processing system according to claim 1, further comprising: a setting unit that respectively sets classification items for classifying the plurality of reception images and a common item that is common between different classifications, with respect to the plurality of reception images, wherein the reception image display unit displays the first reception image on the screen in accordance with classification displays based on the classification items, without displaying the second reception image, and wherein the process execution unit executes the process with respect to the second reception image specified on the basis of the common item that is common to the first reception image, in accordance with the operation with respect to the first reception image; as defined in the specification, in combination with all other limitations in the claim as defined by applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stephenson (US 2010/0033753) teaches a system that selectively redacts parts of a document. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244.  The examiner can normally be reached on 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENT YIP/Primary Examiner, Art Unit 2672